Exhibit 10.11

FIRST AMENDMENT TO AMENDED AND RESTATED LEASE

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE (this “Amendment”) is entered
into as of September 16, 2011 (the “Effective Date”), by and between ASLAN III
FEDERAL, L.L.C. (formerly known as Transwestern Federal, L.L.C.), a Delaware
limited liability company (“Landlord”), and ENERNOC, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Tenant entered into that certain Amended and Restated Office
Lease dated August 15, 2008 (the “Lease”) for certain premises (the “Original
Premises”) on the third (3rd) and eleventh (11th) floors of the building located
at 101 Federal Street, Boston, Massachusetts (the “101 Federal Street Building”)
and the second (2nd) and third (3rd) floors of the building located at 75
Federal Street, Boston, Massachusetts (the “75 Federal Street Building” and,
together with the 101 Federal Street Building, the “Building”).

B. The Original Premises currently consists of approximately 57,034 square feet
of rentable area.

C. Tenant desires to lease an additional portion of the Building containing
approximately 3,975 square feet of rentable area located on the third
(3rd) floor of the 101 Federal Street Building and depicted on Exhibit A
attached hereto (the “Additional Space”).

D. Landlord and Tenant desire to amend the Lease on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:

1. Additional Space Commencement Date. Effective as of the Additional Space
Commencement Date (hereinafter defined), the Additional Space shall be added to
the Original Premises (the Original Premises and the Additional Space shall be
collectively referred to as the “Premises”) upon all of the terms and conditions
of the Lease as modified herein. The Lease of the Additional Space shall
terminate upon the expiration or sooner termination of the Lease with respect to
the Original Premises. The term “Additional Space Commencement Date” or “ASCD”
shall mean the date upon which Landlord delivers to Tenant possession of the
Additional Space free and clear of all occupants. The Additional Space is
currently leased by an existing tenant (the “Existing Tenant”) for a term
currently scheduled to expire on August 31, 2011. Landlord shall, in good faith,
engage in negotiations with the Existing Tenant to terminate such tenant’s lease
prior to such scheduled term expiration date; provided, however, that Landlord
shall be under no obligation to incur any costs to achieve such early
termination. Landlord shall use best efforts to deliver possession of the
Additional Space to Tenant by September 1, 2011, and, in any event, not later
than the date which is sixty (60) days following the Effective Date.
Notwithstanding the foregoing, Landlord’s failure to deliver possession of



--------------------------------------------------------------------------------

the Additional Space to Tenant by such date for reasons outside Landlord’s
reasonable control, including, without limitation, the holding over in
possession of the Additional Space or any portion thereof by the current
occupant thereof, shall not affect the enforceability of this Amendment, or
subject Landlord to any liability to Tenant for damage or be deemed a default by
Landlord of its obligations under the Lease. In the event that Landlord fails to
deliver possession of the Additional Space to Tenant by the date which is ninety
(90) days following the Effective Date (the “Outside Delivery Date”), Tenant
shall have a one (1) time right to terminate the Lease with respect to the
Additional Space only by thirty (30) days’ prior written notice to Landlord
which notice shall be given no later than ten (10) days following the Outside
Delivery Date (provided that if the Additional Space Commencement Date occurs
within such 30 day period, Tenant’s election to terminate pursuant to this
Section 1 shall be deemed null and void and of no force and effect).

2. Base Rent. Tenant shall pay to Landlord Base Rent with respect to the
Additional Space in the manner and at the times set forth in Section 4 of the
Lease and in the amounts set forth below, without demand, deduction or setoff,
except as expressly provided in the Lease.

 

Period

   Annual Base Rent per
Rentable Square Foot      Annual
Base Rent      Monthly Installments
of Base Rent  

ASCD to 6/30/2014

   $ 33.00       $ 131,175.00       $ 10,931.25   

Notwithstanding the foregoing, provided that Tenant is not in default under the
terms of the Lease beyond the expiration of applicable periods of notice and
cure, Tenant shall be entitled to an abatement of Annual Base Rent and
Additional Rent for the Premises for a period of two (2) months commencing on
the Additional Space Commencement Date (the “Rent Abatement Period”).

3. Additional Rent. Commencing on the Additional Space Commencement Date,
(a) Tenant’s Pro Rata Share for the entire Premises shall mean: (i) six and
95/100 percent (6.95%) of the 101 Federal Street Building, and (ii) eight and
73/100 percent (8.73%) of the 75 Federal Street Building, and (b) the Premises
shall be deemed to contain 61,009 square feet of rentable area in the aggregate.
With respect to the Additional Space, Tenant shall pay Tenant’s Pro Rata Share
of (y) the amount by which Basic Costs for each year of the term of the Lease
exceeds Basic Costs for the year 2012, and (z) the amount by which Taxes for
each year of the term of the Lease exceeds Taxes for the fiscal year 2012 (i.e.,
July 1, 2011 through June 30, 2012).

4. Condition of Additional Space. Landlord shall deliver the Additional Space
with the existing mechanical systems, plumbing systems and restrooms serving the
third (3rd) floor of the 101 Federal Street Building (collectively, the “Third
Floor Restrooms”) in good working order. Subject to the foregoing, Tenant
acknowledges that it is leasing the Additional Space in its “as is” condition,
and that no agreements to alter, remodel, decorate, clean or improve the
Additional Space or the Building have been made by Landlord or any party acting
on Landlord’s behalf. Notwithstanding the foregoing, Landlord acknowledges that
Tenant intends to perform certain alterations and improvements to the Additional
Space (“Tenant’s

 

2



--------------------------------------------------------------------------------

Work”). Tenant shall be permitted to perform Tenant’s Work (subject to Tenant’s
compliance with the provisions of Section 9 of the Lease) through a contractor
reasonably approved by Landlord in advance and pursuant to plans and
specifications reasonably approved by Landlord in advance (Landlord hereby
acknowledging that it has approved Corderman Construction as Tenant’s
contractor). Subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed, Tenant may select all finishes
and design elements for the improvements intended to be performed by Tenant in
the elevator corridor on the third (3rd) floor of the 101 Federal Street
Building (the “Tenant’s Elevator Corridor Work”). Any such Tenant’s Elevator
Corridor Work shall require Landlord’s prior written consent and otherwise be
subject to Tenant’s compliance with the provisions of Section 9 of the Lease.
Tenant and its contractors shall obtain and pay for insurance (from insurance
companies reasonably satisfactory to Landlord) in connection with Tenant’s Work,
which insurance coverages and amounts shall be reasonably satisfactory to
Landlord in its reasonable discretion. Tenant shall, prior to the commencement
of Tenant’s Work, deliver to Landlord evidence of such insurance reasonably
satisfactory to Landlord. Tenant’s entry into the Additional Space prior to the
Additional Space Commencement Date shall be subject to all of the terms and
conditions of the Lease, except that Base Rent and Additional Rent shall not
commence to accrue until the Additional Space Commencement Date (as affected by
the Rent Abatement Period). Tenant’s Work shall be performed in a good and
workmanlike manner, lien-free and in compliance with all applicable laws.
Notwithstanding anything to the contrary contained in the Lease, Tenant shall
not be required to remove Tenant’s Work as described in this Section 4 upon the
expiration or earlier termination of the Lease.

All costs of Tenant’s Work shall be borne by Tenant; provided, however, Landlord
shall contribute up to Fifty-Nine Thousand Six Hundred Twenty-Five Dollars
($59,625.00), being $15.00 per square foot of rentable area of the Additional
Space (the “Construction Allowance”), toward the cost of Tenant’s Work
(including the cost of finishes and design elements therefor). In addition,
notwithstanding anything to the contrary contained in the Lease, Landlord shall
not charge Tenant any construction management or supervisory fee, or any fees
for the use of the freight elevator in connection with Tenant’s Work. The
Construction Allowance shall be available solely to reimburse Tenant for the
actual, documented cost of Tenant’s Work and shall not be available to pay for
Tenant’s furniture, office equipment or other personal property, or as a rent
credit, or for any other purpose. Landlord shall pay to Tenant the portion of
the Construction Allowance for which Tenant has qualified for disbursement,
following the completion of Tenant’s Work within forty-five (45) days after
receipt by Landlord of Tenant’s written demand therefor accompanied by (i) a
reasonably detailed description of Tenant’s Work, including, without limitation,
the identification of all contractors and material suppliers who have supplied
labor or materials in connection with Tenant’s Work, (ii) invoices marked “paid”
from all contractors and material suppliers identified pursuant to clause (i),
(iii) lien waivers from all contractors and material suppliers identified
pursuant to clause (i), and (iv) Tenant’s certification that Tenant’s Work has
been completed pursuant to the provisions of this paragraph and Section 9 of the
Lease. Prior to commencing Tenant’s Work, Tenant shall submit to Landlord an
itemized statement of the estimated costs of completing Tenant’s Work,
including, without limitation, costs of obtaining permits; architectural,
engineering and contracting fees; and costs of labor and materials
(collectively, the “Estimated Cost of Work”). If the Estimated Cost of Work
exceeds the Construction Allowance (such excess referred to herein as the
“Excess Cost”), then except with respect to the final disbursement, Landlord
shall

 

3



--------------------------------------------------------------------------------

deduct from each disbursement made pursuant to this Section 4 (and shall have no
obligation to advance the Construction Allowance with respect thereto) an amount
equal to (a) the cost of the Tenant’s Work for which such disbursement is being
requested, multiplied by (b) a fraction, the numerator of which shall be the
Excess Cost and the denominator of which shall be the Estimated Cost of Work.
Landlord’s obligation to fund the Construction Allowance shall expire and be of
no further force or effect if Tenant fails to complete Tenant’s Work and deliver
to Landlord written demand for payment of the Construction Allowance accompanied
by the items described in clauses (i) through (iv) above no later than the first
(1st) anniversary of the Additional Space Commencement Date; provided, however,
that Tenant may apply the Construction Allowance, to the extent not
requisitioned by Tenant and in an amount not to exceed $19,875.00 (being $5.00
per square foot of rentable area of the Additional Space), as a credit against
Base Rent and Additional Rent due under the Lease. Notwithstanding anything to
the contrary contained herein, Landlord shall not be obligated to disburse any
portion of the Construction Allowance, or permit Tenant to apply any portion of
the Construction Allowance as a credit against Base Rent and Additional Rent,
during the continuance of an uncured default under the Lease, and Landlord’s
obligation to disburse shall resume only when and if such default is cured.

Landlord shall also contribute up to $397.50 toward the cost of the initial test
fit plan for the Additional Space prepared by Tenant’s architect (the “Test Fit
Allowance”).

5. Third Floor Connector. From and after the Additional Space Commencement Date,
Tenant shall have, as appurtenant to the Premises (as expanded by this
Amendment), the exclusive right (subject to use by Landlord or Landlord’s
personnel in connection with the performance of Landlord’s obligations under the
Lease, Landlord’s reserved rights with respect to the Common Areas, and
emergency use) to use the Third Floor Connector for purposes of access and,
subject to Landlord’s prior written approval (which approval shall not be
unreasonably withheld, conditioned or delayed), installing signage and/or soft
seating in accordance with the provisions of Section 6.B of the Lease (but in no
event shall Tenant have any right to make any other Alterations to the Third
Floor Connector).

6. Maintenance and Repair Obligations for Additional Space. Landlord’s
maintenance and repair obligations with respect to the Premises (as expanded by
this Amendment) shall be as set forth in the Lease, including without limitation
Section 9.C thereof, provided, however, that from and after the Additional Space
Commencement Date and notwithstanding anything to the contrary contained in the
Lease, Landlord shall maintain the existing heating, ventilation and
air-conditioning (“HVAC”) systems serving the Additional Space in good order and
condition.

7. Third Floor Restrooms and Hallways. Landlord and Tenant acknowledge that the
Third Floor Restrooms are not part of the Premises (as expanded by this
Amendment). Notwithstanding the foregoing, Landlord agrees that Tenant shall
have exclusive, appurtenant use (subject to use by Landlord or Landlord’s
personnel in connection with the performance of Landlord’s obligations under the
Lease, Landlord’s reserved rights with respect to the Common Areas, and
emergency use) of the Third Floor Restrooms and all hallways on the third
(3rd) floor of the 101 Federal Street Building for purposes of access and
lavatory use, with no right to make any Alterations thereto (except for the
Tenant’s Elevator Corridor Work as set forth in Paragraph 4 above).
Notwithstanding anything

 

4



--------------------------------------------------------------------------------

in the Lease to the contrary, Tenant shall, at its sole cost and expense and in
accordance with the provisions of Section 9.A of the Lease, maintain the Third
Floor Restrooms in compliance with all applicable laws, ordinances, orders,
rules and regulations of any governmental entity and otherwise as if such Third
Floor Restrooms were contained within the Premises (except that Landlord shall
be responsible for (a) any capital repairs or replacements required to keep the
plumbing systems serving the Third Floor Restrooms in good working order and
(b) for the maintenance of the HVAC systems serving the Third Floor Restrooms
and all hallways on the 3rd floor of the 101 Federal Street Building). Landlord
shall provide routine janitorial services to the Third Floor Restrooms.

8. Option to Terminate. Section 35 of Exhibit E of the Lease is hereby amended
by deleting subsection (ii) in the definition of “Leasing Costs” set forth in
the second-to-last sentence of the paragraph, and replacing it with the
following:

“(ii) $44,134.00 (representing the total legal fees payable by Landlord in
connection with the negotiation and execution of the Lease and the First
Amendment to the Lease)”

Notwithstanding the fact that Tenant is expanding into an Offer Space under this
First Amendment, Landlord acknowledges and agrees that Tenant shall continue to
have its Termination Option relating to the entire Premises (as expanded by this
Amendment) as set forth in Section 35 of Exhibit E to the Lease, as amended
hereby.

9. Signage. Landlord, at Landlord’s expense, shall provide Tenant with building
standard signage on the ground floor lobby directory in the Building, and in the
common corridor on each floor of the Premises, as expanded by this Amendment.

10. Parking. From and after the Additional Space Commencement Date, Tenant shall
be entitled to use, in the aggregate, up to fifteen (15) parking spaces in the
Parking Garage. Tenant’s use of the Parking Garage shall be subject to the terms
and conditions of Section 37 of Exhibit E of the Lease

11. Notices. Landlord’s addresses for notices set forth in Section 1.L of the
Lease are hereby amended as follows:

 

  (a) The name “Transwestern Federal, L.L.C.” is deleted and replaced with
“Aslan III Federal, L.L.C.”

 

  (b) The copy address to Transwestern Investment Company is deleted and
replaced with:

Pearlmark Real Estate Partners, L.L.C.

200 West Madison, Suite 3200

Chicago, IL 60606

Attn: Owner’s Representative

 

5



--------------------------------------------------------------------------------

12. Termination of Certain Provisions. Effective as of the date of this
Amendment, the following sections of the Lease are deemed terminated, void and
without further force or effect: Exhibit D of the Lease (entitled “Work
Letter”).

13. Brokers. Landlord and Tenant each represent and warrant to the other that
the only brokers they have dealt with in connection with this Amendment are T3
Advisors and Cushman & Wakefield of Massachusetts, Inc., whose commission and
fees shall be paid by Landlord pursuant to a separate written agreement.
Landlord and Tenant each agree to defend, indemnify and hold the other harmless
from and against all claims by any other broker for fees, commissions or other
compensation to the extent such broker alleges to have been retained by the
indemnifying party in connection with the execution of this Amendment. The
provisions of this paragraph shall survive the expiration or sooner termination
of the Lease.

14. Limitation of Landlord’s Liability. Any liability of Landlord under the
Lease, as amended by this Amendment, shall be limited as set forth in Section 32
of the Lease.

15. Miscellaneous. Except as modified herein, the Lease and all of the terms and
provisions thereof shall remain unmodified and in full force and effect as
originally written. In the event of any conflict or inconsistency between the
provisions of the Lease and the provisions of this Amendment, the provisions of
this Amendment shall control. All terms used herein but not defined herein which
are defined in the Lease shall have the same meaning for purposes hereof as they
do for purposes of the Lease. The Recitals set forth above in this Amendment are
hereby incorporated by this reference. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
beneficiaries, successors and assigns.

16. Counterparts. This Amendment may be executed in any number of counterparts
and by each of the undersigned on separate counterparts, which counterparts
taken together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

LANDLORD: ASLAN III FEDERAL, L.L.C., a Delaware limited liability company By:  
/s/ Joseph P. Concepeion           Name: Joseph P. Concepeion  
Title:   Managing Director

 

TENANT: ENERNOC, INC., a Delaware corporation By:   /s/ David Samuels          
Name: David Samuels   Title:   Executive Vice President

 

7



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL SPACE

 

A-1



--------------------------------------------------------------------------------

ENERNOC, INC.

AMENDED AND RESTATED 2007 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK PLAN

SUB-PLAN FOR AUSTRALIAN EMPLOYEES

(“THE AUSTRALIAN SUB-PLAN”)

Adopted by the Board of Directors on November 21, 2011



--------------------------------------------------------------------------------

ENERNOC, INC.

AMENDED AND RESTATED 2007 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK PLAN

SUB-PLAN FOR AUSTRALIAN EMPLOYEES

(“THE AUSTRALIAN SUB-PLAN”)

 

1. GENERAL

This supplement to the EnerNOC, Inc. Amended and Restated 2007 Employee,
Director and Consultant Stock Plan (“the Plan”) sets out the Sub-Plan for
Australian employees. (“the Australian Sub-Plan”).

 

2. ESTABLISHMENT OF AUSTRALIAN SUB-PLAN

EnerNOC, Inc. (“the Company”) has established the Australian Sub-Plan under
Paragraph 4(i) of the Plan, which authorizes the Administrator to establish
sub-plans to the Plan.

 

3. PURPOSE OF AUSTRALIAN SUB-PLAN

The purpose of the Australian Sub-Plan is to enable the Company to make Stock
Grants to Australian Employees in accordance with the Plan.

 

4. FUNDRAISING PROVISIONS

The Australian Sub-Plan must be operated in a manner such that each offer of
Common Stock made under the Plan in Australia is made to an Australian Employee
and, if the Fundraising Provisions would otherwise apply to the offer, is made
in compliance with ASIC Class Order 03/184.

 

5. RULES OF AUSTRALIAN SUB-PLAN

The rules of the Plan, in their present form and as amended from time to time,
shall, with the modifications set out in this supplement, form the rules of the
Australian Sub-Plan. In the event of any conflict between the rules of the Plan
and this supplement, the supplement shall prevail.

 

6. RELATIONSHIP OF AUSTRALIAN SUB-PLAN TO PLAN

The Australian Sub-Plan shall form part of the Plan and not a separate and
independent plan.

 

7. INTERPRETATION

In the Australian Sub-Plan, unless the context otherwise requires, the following
words and expressions have the following meanings:

 

5% Condition    the condition in Paragraph 12 of this Australian Sub-Plan; ASIC
   the Australian Securities and Investments Commission;

associated body corporate

   the meaning given to that term in ASIC Class Order 03/184; Australian
Employee    a person who is at the time of an offer under this Australian
Sub-Plan a full or part time employee or director of the Company or an
associated body corporate of the Company and located in Australia. For the
avoidance of doubt, a casual employee cannot be Australian employee;

Australian Restricted Stock Agreement

   the agreement so named attached to this Australian Sub-Plan; Corporations Act
   the Corporations Act 2001 (Cth); Eligible Offer Condition    the condition in
Paragraph 13 of this Australian Sub-Plan; Fundraising Provisions    Part 6D.2,
Part 6D.3 (except section 736) and Part 7.9 of the Corporations Act;

 

- 2 -



--------------------------------------------------------------------------------

Local Entity Condition

   the condition in Paragraph 11 of this Australian Sub-Plan; Offer Document   
a document prepared to comply with the Offer Document Condition which includes
the matters specified in Paragraphs (a), (b) and (c) of Paragraph 10 of this
Australian Sub-Plan;

Offer Document Condition

   the condition in Paragraph 10 of this Australian Sub-Plan; and

Product Disclosure Statement

   the meaning in section 761A of the Corporations Act.

In this supplement, unless the context otherwise requires:

 

  (a) words and expressions not defined above have the same meanings as are
given to them in the Plan;

 

  (b) the rule headings are inserted for ease of reference only and do not
affect their interpretation;

 

  (c) a reference to a rule is a reference to a rule in this supplement;

 

  (d) the singular includes the plural and vice-versa and the masculine includes
the feminine; and

 

  (e) a reference to a statutory provision or other law is a reference to an
Australian statutory provision or law and includes any modification, amendment
or re-enactment thereof.

 

8. NO ISSUE OF COMMON STOCK IN CONTRAVENTION WITH AUSTRALIAN LAW

The Company must not, and is not obliged to, offer shares of Common Stock under
the Plan in contravention of the Corporations Act or any other law.

 

9. ASIC CLASS ORDER 03/184 – OFFERS TO EMPLOYEES ONLY

Offers of shares of Common Stock proposed to be made by the Company in Australia
must only be made to Australian Employees and, if the Fundraising Provisions
would otherwise apply to the offer, in a manner that enables the Company to
obtain the benefit of the relief from the Fundraising Provisions available under
ASIC Class Order 03/184. Without limitation, each offer must be made in
compliance with:

 

  (a) the Offer Document Condition;

 

  (b) the Local Entity Condition;

 

  (c) the 5% Condition; and

 

  (d) the Eligible Offer Condition,

but only to the extent necessary in order to enable the Company to obtain the
benefit of the relief available under ASIC Class Order 03/184.

 

10. OFFER DOCUMENT CONDITION

If required by Paragraph 9, the Company must provide an Offer Document to each
Australian Employee that is to receive a Stock Grant pursuant to the Australian
Restricted Stock Agreement which Offer Document:

 

  (a) includes a copy of this Plan including, to avoid doubt, the Australian
Sub-Plan;

 

  (b) details the acquisition price either in Australian dollars or, if the
acquisition price is specified in US dollars, the Australian dollar equivalent
of that price at the date of the offer; and

 

- 3 -



--------------------------------------------------------------------------------

  (c) includes an undertaking, and an explanation of the way in which, an
Australian associated body corporate of the Company will, during the offer
period, within a reasonable time of the Australian Employee requesting, make
available to the Australian Employee the US dollar market price of Common Stock
and the Australian dollar equivalent of that price.

If the Company is required to comply with the Offer Document Condition then the
Company must provide a proforma of the Offer Document, and each document
provided to the Australian Employee accompanying the Offer Document to ASIC not
later than 7 days after the Company first provides such material to the
Australian Employee.

 

11. LOCAL ENTITY CONDITION

If required by Paragraph 9, the Company must comply (or, if the Company does not
have a registered office in Australia, cause an associated body corporate which
does have a registered office in Australia to comply) with any undertaking
required to be made in the Offer Document by reason of ASIC Class Order 03/184.

 

12. 5% CONDITION

If required by Paragraph 9, the Company must take reasonable steps to ensure
that the number of shares of Common Stock proposed to be issued or transferred
under a Stock Grant when aggregated with:

 

  (a) the number of shares of Common Stock the subject of outstanding Stock
Rights or other rights to Common Stock under the Plan; and

 

  (b) the number of shares of Common Stock issued or transferred to a
Participant, during the 5 years prior to the offer, pursuant to the Plan or any
other employee share scheme of the Company,

but disregarding:

 

  (c) any offer made for shares of Common Stock;

 

  (d) any offer of an option for the issue or transfer of shares of Common
Stock; and

 

  (e) any shares of Common Stock issued,

by way of or as a result of:

 

  (f) an offer to a person situated at the time of receipt of the offer outside
Australia; or

 

  (g) an offer that did not need disclosure to investors because of section 708
of the Corporations Act;

 

  (h) an offer that did not require the giving of a Product Disclosure Statement
because of section 1012D of the Corporations Act; or

 

  (i) an offer made under a disclosure document or a Product Disclosure
Statement,

does not exceed 5% of the total number of shares of issued Common Stock at the
time of the proposed issue or transfer.

 

13. ELIGIBLE OFFER CONDITION

If required by Paragraph 9, the Company may only offer shares of Common Stock
pursuant to this Plan if, at the time of the offer, the Common Stock has been
quoted on the NASDAQ or another approved foreign market for the purposes of ASIC
Class Orders 03/184 throughout the 12 month period immediately before the offer
without suspension for more than a total of 2 trading days during that period.

 

- 4 -



--------------------------------------------------------------------------------

14. COMPANIES PARTICIPATING IN AUSTRALIAN SUB-PLAN

The Australian companies participating in the Australian Sub-Plan shall each be
an associate body corporate of the Company.

 

15. NO RESTRICTION

Nothing in this Australian Sub-Plan restricts the Company from undertaking any
activity, including the offer or issue of a Stock Right, if such offer or issue
is made in compliance with the Corporations Act and other applicable Australian
laws.

 

- 5 -



--------------------------------------------------------------------------------

AUSTRALIAN RESTRICTED STOCK AGREEMENT

ENERNOC, INC.

AGREEMENT made as of the                     , 20 (the “Grant Date”), between
EnerNOC, Inc. (the “Company”), a Delaware corporation, and                    
(the “Participant”).

WHEREAS, the Company has adopted the EnerNOC, Inc. Amended and Restated 2007
Employee, Director and Consultant Stock Plan (the “Plan”), which includes a
Sub-Plan for Australian Employees, to promote the interests of the Company by
providing an incentive for employees of the Company or its Affiliates;

WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer to
the Participant shares of the Company’s common stock, $.001 par value per share
(“Common Stock”), in accordance with the provisions of the Plan, all on the
terms and conditions hereinafter set forth;

WHEREAS, Participant wishes to accept said offer; and

WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Terms of Grant. The Participant hereby accepts the offer of the Company to
issue to the Participant, in accordance with the terms of the Plan and this
Agreement,                     (        ) Shares of the Company’s Common Stock
(such shares, subject to adjustment pursuant to Section 25 of the Plan and
Subsection 2.1(h) hereof, the “Granted Shares”) at a purchase price of $.001 per
share (the “Purchase Price”), receipt of which is hereby acknowledged by the
Participant’s prior service to the Company.

2.1. Forfeiture Provisions.

(a) Lapsing Forfeiture Right. In the event that for any reason the Participant
is no longer an employee of the Company or an Affiliate prior
to                     (the “Termination”), the Participant (or the
Participant’s Survivor) shall, on the date of Termination, immediately forfeit
to the Company (or its designee) all of the Granted Shares which have not yet
lapsed in accordance with the schedule set forth below (the “Lapsing Forfeiture
Right”).

The Company’s Lapsing Forfeiture Right is as follows:

(i) If the Participant’s Termination is prior to [the first anniversary of the
Grant Date], all of the Granted Shares shall be forfeited to the Company.

(ii) If the Participant’s Termination is on or after [the first anniversary of
the Grant Date], but prior to                     ,     % of the Granted Shares
shall be forfeited to the Company (rounded up to the next highest whole number
of shares), provided that     % of the Granted Shares shall no longer be subject
to the Lapsing Forfeiture Right on the 1st of each quarter
after                     and until                     .

(b) Effect of Termination for Disability or upon Death. The following
rules apply if the Participant’s Termination is by reason of Disability or
death: to the extent the Company’s Lapsing Forfeiture Right has not lapsed as of
the date of Disability or death, as case may be, the Participant shall forfeit
to the Company any or all of the Granted Shares subject to such Lapsing
Forfeiture Right; provided, however, that the Company’s Lapsing Forfeiture Right
shall be deemed to have lapsed to the extent of a pro rata portion of the
Granted Shares through the date of Disability or death, as would have lapsed had
the Participant not become Disabled or died, as the case may be. The proration
shall be based upon the number of days accrued in such current vesting period
prior to the Participant’s date of Disability or death, as the case may be.

(c) Effect of a For Cause Termination. Notwithstanding anything to the contrary
contained in this Agreement, in the event the Company or an Affiliate terminates
the Participant’s employment or service for “cause” (as defined in the Plan) or
in the event the Administrator determines, within one year after the
Participant’s termination, that either prior or subsequent to the Participant’s
termination the Participant engaged in conduct that would constitute “cause,”
all of the Granted Shares then held by the Participant shall be forfeited to the
Company immediately as of the time the Participant is notified that he or she
has been terminated for “cause” or that he or she engaged in conduct which would
constitute “cause”.

 

- 6 -



--------------------------------------------------------------------------------

[Accelerated vesting on Change of Control to be determined on a grant-by-grant
basis] [(d) Effect of Change of Control. Except as otherwise provided in
Subsection 2.1(c) above, the Company’s Lapsing Forfeiture Right shall terminate,
and the Participant’s ownership of all Granted Shares then owned by the
Participant shall become vested in accordance with the terms and conditions set
forth in Section 25(b) of the Plan.]

(e) Escrow. The certificates representing all Granted Shares acquired by the
Participant hereunder which from time to time are subject to the Lapsing
Forfeiture Right shall be delivered to the Company and the Company shall hold
such Granted Shares in escrow as provided in this Subsection 2.1(e). The Company
shall promptly release from escrow and deliver to the Participant a certificate
for the whole number of Granted Shares, if any, as to which the Company’s
Lapsing Forfeiture Right has lapsed. In the event of forfeiture to the Company
of Granted Shares subject to the Lapsing Forfeiture Right, the Company shall
release from escrow and cancel a certificate for the number of Granted Shares so
forfeited. Any cash or securities distributed in respect of the Granted Shares
held in escrow, including, without limitation, ordinary cash dividends or shares
issued as a result of stock splits, stock dividends or other recapitalizations
(“Retained Distributions”), shall also be held in escrow in the same manner as
the Granted Shares and all Retained Distributions shall be forfeited to the
Company or released from escrow and delivered to the Participant, as the case
may be, at such time and in such manner as the Granted Shares to which such
Retained Distributions so relate. All ordinary cash dividends retained hereunder
shall, during the period in which such dividends are retained by the Company, be
deposited into an account at a financial institution selected by the Company,
which shall not be required to bear interest or be segregated in a separate
account.

(f) Prohibition on Transfer. The Participant recognizes and agrees that all
Granted Shares and Retained Distributions which are subject to the Lapsing
Forfeiture Right may not be sold, transferred, assigned, hypothecated, pledged,
encumbered or otherwise disposed of, whether voluntarily or by operation of law,
other than to the Company (or its designee).

(g) Failure to Deliver Granted Shares to be Forfeited. In the event that the
Granted Shares to be forfeited to the Company under this Agreement are not in
the Company’s possession pursuant to Subsection 2.1(e) above or otherwise and
the Participant or the Participant’s Survivor fails to deliver such Granted
Shares to the Company (or its designee), the Company may immediately take such
action as is appropriate to transfer record title of such Granted Shares from
the Participant to the Company (or its designee) and treat the Participant and
such Granted Shares in all respects as if delivery of such Granted Shares had
been made as required by this Agreement. The Participant hereby irrevocably
grants the Company a power of attorney which shall be coupled with an interest
for the purpose of effectuating the preceding sentence.

(h) Adjustments. The Plan contains provisions covering the treatment of Shares
in a number of contingencies such as stock splits and mergers. Provisions in the
Plan for adjustment with respect to the Granted Shares and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference.

2.2 General Restrictions on Transfer of Granted Shares.

(a) The Participant agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 90 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the “Lock-Up Period”). Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and
conditions. Notwithstanding whether the Participant has signed such an
agreement, the Company may impose stop-transfer instructions with respect to the
Shares or other securities of the Company subject to the foregoing restrictions
until the end of the Lock-Up Period.

(b) The Participant acknowledges and agrees that neither the Company nor, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a Termination, including, without limitation, any information
concerning plans for the Company to make a public offering of its securities or
to be acquired by or merged with or into another firm or entity.

 

- 7 -



--------------------------------------------------------------------------------

3. Securities Law Compliance. The Participant specifically acknowledges and
agrees that any sales of Granted Shares shall be made in accordance with the
requirements of the Securities Act of 1933 and the Corporations Act 2001 (Cth),
each as amended, and other relevant laws.

4. Rights as a Stockholder. The Participant shall have all the rights of a
stockholder with respect to the Granted Shares, including voting and dividend
rights, subject to the transfer and other restrictions set forth herein,
including pursuant to Section 2.1(e) hereof and in the Plan.

5. Legend. In addition to any legend required pursuant to the Plan, all
certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of                     with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”

6. Incorporation of the Plan. The Participant specifically understands and
agrees that the Granted Shares issued under the Plan are being sold to the
Participant pursuant to the Plan, a copy of which Plan the Participant
acknowledges he or she has read and understands and by which Plan he or she
agrees to be bound. The provisions of the Plan are incorporated herein by
reference.

7. Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to the Granted Shares issued pursuant to this Agreement, including,
without limitation, the Lapsing Forfeiture Right, shall be the Participant’s
responsibility.

8. Equitable Relief. The Participant specifically acknowledges and agrees that
in the event of a breach or threatened breach of the provisions of this
Agreement or the Plan, including the attempted transfer of the Granted Shares by
the Participant in violation of this Agreement, monetary damages may not be
adequate to compensate the Company, and, therefore, in the event of such a
breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.

9. No Obligation to Maintain Relationship. The Company is not by the Plan or
this Agreement obligated to continue the Participant as an employee of the
Company or an Affiliate. The Participant acknowledges: (i) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (ii) that the grant of the Shares is a one-time benefit which does not
create any contractual or other right to receive future grants of shares, or
benefits in lieu of shares; (iii) that all determinations with respect to any
such future grants, including, but not limited to, the times when shares shall
be granted, the number of shares to be granted, the purchase price, and the time
or times when each share shall be free from a lapsing repurchase or forfeiture
right, will be at the sole discretion of the Company; (iv) that the
Participant’s participation in the Plan is voluntary; (v) that the value of the
Shares is an extraordinary item of compensation which is outside the scope of
the Participant’s employment contract; and (vi) that the Shares are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

10. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

 

If to the Company:       EnerNOC, Inc.    Attn: Chief Financial Officer    101
Federal Street, Suite 1100    Boston, MA 02110 If to the Employee:   

 

- 8 -



--------------------------------------------------------------------------------

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

11. Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in the Commonwealth of Massachusetts and agree that such
litigation shall be conducted in the courts of Suffolk County, Massachusetts or
the federal courts of the United States for the District of Massachusetts.

13. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

14. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

15. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may be modified or amended as provided in the Plan. Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

16. Consent of Spouse/Domestic Partner. If the Participant has a spouse or
domestic partner as of the date of this Agreement, the Participant’s spouse or
domestic partner shall execute a Consent of Spouse/Domestic Partner in the form
of Exhibit A hereto, effective as of the date hereof. Such consent shall not be
deemed to confer or convey to the spouse or domestic partner any rights in the
Granted Shares that do not otherwise exist by operation of law or the agreement
of the parties. If the Participant subsequent to the date hereof, marries,
remarries or applies to the Company for domestic partner benefits, the
Participant shall, not later than 60 days thereafter, obtain his or her new
spouse/domestic partner’s acknowledgement of and consent to the existence and
binding effect of all restrictions contained in this Agreement by having such
spouse/domestic partner execute and deliver a Consent of Spouse/Domestic Partner
in the form of Exhibit A.

17. Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

18. Data Privacy. By entering into this Agreement, the
Participant: (i) authorizes the Company and each Affiliate, and any agent of the
Company or any Affiliate administering the Plan or providing Plan record keeping
services, to disclose to the Company or any of its Affiliates such information
and data as the Company or any such Affiliate shall request in order to
facilitate the grant of Shares and the administration of the Plan; (ii) waives
any data privacy rights he or she may have with respect to such information; and
(iii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ENERNOC, INC.

By:

   

Name:

Title:

Participant:

By:

   

Print Name:



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT OF SPOUSE/DOMESTIC PARTNER

I,                                          , spouse or domestic partner
of                     , acknowledge that I have read the RESTRICTED STOCK
AGREEMENT dated as of                     (the “Agreement”) to which this
Consent is attached as Exhibit A and that I know its contents. Capitalized terms
used and not defined herein shall have the meanings assigned to such terms in
the Agreement. I am aware that by its provisions the Granted Shares granted to
my spouse/domestic partner pursuant to the Agreement are subject to a Lapsing
Forfeiture Right in favor of EnerNOC, Inc. (the “Company”) and that,
accordingly, I may be required to forfeit to the Company any or all of the
Granted Shares of which I may become possessed as a result of a court decree
and/or any property settlement in any domestic litigation.

I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.

I agree to the Lapsing Forfeiture Right described in the Agreement and I hereby
consent to the forfeiture of the Granted Shares to the Company by my
spouse/domestic partner or my spouse/domestic partner’s legal representative in
accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse or domestic partner, then the Company shall have
the same rights against my legal representative to exercise its rights to the
Granted Shares with respect to any interest of mine in the Granted Shares as it
would have had pursuant to the Agreement if I had acquired the Granted Shares
pursuant to a court decree in domestic litigation.

I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

Dated as of the                     day of                     , 20        .

 

   Print name:

A-1



--------------------------------------------------------------------------------

[Enernoc Pty Ltd letterhead]

[Date]

###

###

###

Dear ###

EnerNOC, Inc. Stock Plan

In recognition of your continuing commitment to EnerNOC Pty Ltd (EnerNOC
Australia), EnerNOC Australia would like to invite you to participate in the
Australian component of the EnerNOC, Inc. Amended and Restated 2007 Employee,
Director and Consultant Stock Plan (Australian Plan).

This offer is made on the general terms and conditions contained in the document
titled EnerNOC, Inc. Amended and Restated 2007 Employee, Director and Consultant
Stock Plan, as amended by the Australian Sub-Plan (Rules), the Australian
Restricted Stock Agreement (Agreement) and on the specific terms and conditions
set out in this letter. This letter is accompanied by a copy of the Rules and
the Agreement. You should read this letter, the Rules and the Agreement
carefully.

A capitalised term not defined in this letter that is defined in the Rules or
the Agreement has the same meaning in this letter.

Offer

You are invited to apply for [insert] shares of EnerNOC, Inc.’s Common Stock
(Shares) at a purchase price of US$0.001 (AU$[insert equivalent on date of
Offer]) per Share (Offer) receipt of which is acknowledged by your prior service
to EnerNOC Australia. The Offer contained in this letter will remain open until
5:00pm Australian Eastern Standard Time (AEST) on [insert], and if not accepted
by that time, it will end unless extended by EnerNOC Australia (Offer Period).
EnerNOC Australia reserves the right to accept late acceptances at its absolute
discretion.

Acceptance

You may accept the Offer by signing, dating and returning the Agreement to
Sonali Dias, Manager, Human Resources, of EnerNOC Australia by no later than
5.00pm AEST on [insert]. Additionally, if you have a spouse or domestic partner,
please have that person sign the document in Annexure A of the Agreement. Please
return that signed form together with the Agreement.

If the Agreement is duly executed and received by EnerNOC Australia by the
required time, the Shares will be issued to you in accordance with the terms of
the Rules and the Agreement.

Entitlement to retain Shares

In accordance with the Agreement and the Rules, if for any reason your
employment at EnerNOC Australia ends before the dates set out in the table
below, on the date that your employment ends you will be required to immediately
forfeit the percentage of the total number of Shares issued to you under the
Offer in accordance with the following table:

 

Position ending date

  

% of Shares to be forfeited

Prior to first anniversary of date of issue

   100

[insert]

  

This table mirrors clause 2.1(a)(ii) of the Australian Restricted Stock
Agreement.



--------------------------------------------------------------------------------

If your employment at EnerNOC Australia is terminated for cause or because of
death or disability, EnerNOC, Inc. may deal with the Shares issued to you under
the Offer in accordance with the Agreement.

Escrow

All Shares issued to you under the Offer will be held in escrow while they are
subject to forfeiture rights. Any cash (including dividends) or securities
distributed in respect of escrowed Shares will also be held in escrow.

While the Shares are held in escrow, you will not be able to sell, transfer or
otherwise deal with the Shares issued to you under this Offer.

Rights as a shareholder

You will have all the rights as a shareholder with respect to the Shares issued
to you under the Offer (including Shares held in escrow), including voting and
dividend rights, subject to transfer, escrow and other restrictions set out in
the Agreement and the Rules.

Market Price

During the Offer Period, upon request, EnerNOC Australia undertakes to make
available within a reasonable period:

 

  (1) the Australian dollar equivalent of the current market price of the Shares
as published by NASDAQ as the final price on the previous day on which the
Shares were traded; and

 

  (2) the current Australian dollar equivalent of the purchase price for the
Shares the subject of Offer.

The Australian currency equivalent of a price will be calculated by reference to
the exchange rate published by the Reserve Bank of Australia on the business day
before the date the information is made available to EnerNOC Australia.

Tax

This section contains a brief summary of the taxation treatment of Shares issued
to Australian Employees under the Australian Plan. However, the tax
considerations outlined below are general in nature and do not take into account
the specific taxation circumstances of each individual participant. The taxation
consequences may vary depending upon the particular circumstances of each
individual participant. Accordingly you should seek your own independent
taxation advice before applying to participate in the Australian Plan.

The following analysis is based on the law in force, and administrative practice
of the Commissioner of Taxation (Commissioner), as of November 21, 2011. Changes
to the law or the way the Commissioner administers the law may result in
different tax treatment of the Shares. You should be aware that the ultimate
interpretation of the taxation law rests with the courts.

 

- 2 -



--------------------------------------------------------------------------------

The following analysis assumes that you are, and remain, an Australian resident
for tax purposes. You should note that there are particular taxation
consequences for non-residents or for residents whose tax residency status
changes.

Employee Share Scheme Provisions

The employee share scheme provisions in Division 83A of the Income Tax
Assessment Act 1997 (ITAA 97) will have application to Shares granted to you
under the Australian Plan.

Broadly, under the employee share scheme provisions, where you acquire shares
under an employee share scheme your assessable income includes any “discount”
(compared to market value) given in relation to the shares.

The Australian Plan has been designed to enable you to obtain the benefit of
what is known as the “tax deferral concession”. Ordinarily, the discount on your
Shares would be subject to tax in the income year of grant of the Shares. The
tax deferral concession provides for the tax on the discount on your Shares to
be deferred until the income tax year in which the deferred taxing point arises
(see below).

The tax deferral concession will apply if:

 

  (1) you are employed by EnerNOC Australia (being a subsidiary of EnerNOC,
Inc.);

 

  (2) your Shares are common stock in EnerNOC, Inc.;

 

  (3) at least 75% of the Australian-resident permanent employees of EnerNOC
Australia who have completed at least 3 years of service (whether continuous or
non-continuous) are entitled to acquire Shares under the Australian Plan or
under another employee share scheme operated by EnerNOC, Inc.;

 

  (4) immediately after you acquire the Shares:

 

  (a) you do not hold a beneficial interest in more than 5% of the shares in
EnerNOC, Inc.;

 

  (b) you are not in a position to cast, or control the casting of, more than 5%
of the maximum number of votes that might be cast at a general meeting of
EnerNOC, Inc.; and

 

  (5) there is a real risk that, under the conditions of the Australian Plan,
you will forfeit or lose your Shares (other than by disposing of them) (real
risk of forfeiture).

If you do not meet the above conditions for tax deferral, you will be taxed on
the discount on your Shares in the income year of grant.

Based on current Australian Tax Office guidance, EnerNOC, Inc. believes that the
condition requiring you to have been continuously employed by EnerNOC, Inc or an
Affiliate (such as EnerNOC Australia) from the Grant Date until the forfeiture
rights lapse will satisfy the real risk of forfeiture test.

If tax deferral applies, and subject to one qualification (refer below), the
deferred taxing point of the Shares is the earlier of:

 

  (1) the time when there is no longer a real risk of forfeiture and no genuine
disposal restrictions apply (such as escrow, insider trading prohibitions under
applicable securities law or trading restrictions under the EnerNOC, Inc. Share
Trading Policy, e.g. a prescribed black-out period);

 

  (2) cessation of your employment with EnerNOC Australia; and

 

  (3) 7 years from the Grant Date of the Shares.

 

- 3 -



--------------------------------------------------------------------------------

The exception is that if you dispose of your Shares within 30 days of what would
otherwise be the deferred taxing point (as set out in the above paragraph), the
deferred taxing point will instead be the date of disposal of the Shares.

The “discount” on your Shares will typically be the market price of a Share at
the deferred taxing point less any purchase price multiplied by the number of
Shares (or, if the exception set out in the above paragraph applies, your
disposal proceeds).

How does capital gains tax apply going forward?

Where tax deferral applies, you will be deemed to have acquired your Shares on
the date the deferred taxing point occurs for the “market value” used in
determining the “discount” on which tax is paid under the employee share scheme
provisions.

Your Shares will be subject to the capital gains tax regime going forward. If a
CGT event happens to your Shares you may realise a capital gain or loss.

Contact

If you have any queries in relation to the matters set out in this letter,
please contact Jeff Renaud, Director, Australia & New Zealand, or Sonali Dias,
Manager, Human Resources, of EnerNOC Australia.

Other terms and conditions

The term relating to your participation in the Australian Plan may be amended
unilaterally by the Administrator where the Administrator considers it
reasonably necessary to do so, even if your rights will be adversely affected by
the amendment.

IMPORTANT NOTES:

To accept the Offer for Shares, please return a signed copy of the enclosed
Agreement to:

Sonali Dias, Manager, Human Resources, of EnerNOC Australia

The Agreement must be received at the above address no later than 5pm AEST on
[insert].

Yours faithfully

David Samuels, Executive Vice President of EnerNOC, Inc.

 

- 4 -